DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 9, 10, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN (US2015/0049516) in view of MURATOV (US 2017/0163101).
	Regarding claim 1, YAN discloses a wireless charging system (¶ 0005) comprising: 
 	a transmitter oscillation circuit (comprising at least 200a, Cp, and L1, Fig. 2), comprising: a transmitter, comprising, a transmitter coil (L1, Fig. 2), and 
 	a first series matching capacitor coupled to the transmitter coil in series (Cp, Fig. 2), 
 	wherein the transmitter oscillation circuit is configured to: 
 	transfer power (¶ 0005, 0010, 0044); and 
 	apply a self-inductance Lp when transferring power and when a capacitance of the first series matching capacitor is Cp (¶ 0046, 0049); 
 	a receiver oscillation circuit coupled to the transmitter oscillation circuit and comprising: a receiver comprising: a receiver coil (L2, Fig. 2), and 
 	a second series matching capacitor coupled to the receiver coil in series (Cs, Fig. 2), wherein the receiver oscillation circuit is configured to: 
 	receive the power transferred by the transmitter oscillation circuit (¶ 0005, 0010, 0044); and 
 	apply a self-inductance Ls when receiving the power and when a capacitance of the second series matching capacitor is Cs (¶ 0046, 0049), 
 	wherein (Lp * Cp) / (Ls * Cs) = k, and wherein 0.8 ≤ k ≤ 1.2 (in the equation of ¶ 0049, k = 1).
 	YAN fails to disclose a first voltage regulator coupled to the transmitter oscillation circuit and configured to output a direct current (DC) voltage.
 	MURATOV discloses a first voltage regulator (2, Fig. 1) coupled to the transmitter oscillation circuit (6, 10) and configured to output a direct current (DC) voltage (¶ 0039).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first voltage regulator in order to provide increased control over the input voltage and/or to improve the efficiency of the wireless charging system.
	Regarding claim 4, YAN as modified by MURATOV teaches the first voltage regulator is coupled to the transmitter oscillation circuit in parallel (MURATOV, regulator 2 is in parallel with transmitter oscillation circuit 7/10 as shown in Fig. 1), and wherein the first voltage regulator is further configured to regulate an input voltage of the transmitter to set a voltage gain between an output voltage of the receiver and the input voltage of the transmitter (YAN, ¶ 0046, 0061).
 	Regarding claim 5, YAN discloses the receiver further comprises a second voltage regulator coupled to the receiver oscillation circuit in parallel (200b, Fig. 2), and wherein the second voltage regulator is configured to regulate an output voltage of the receiver to set a voltage gain between the output voltage of the receiver and an input voltage of the transmitter (¶ 0046: the second voltage regulator as a switch arm would inherently set the voltage gain by providing an output voltage for the receiver).
	Regarding claim 6, YAN discloses a transmitter, comprising: a transmitter oscillation circuit, comprising: a transmitter coil (L1, Fig. 2); and 
 	a first series matching capacitor coupled to the transmitter coil in series (Cp, Fig. 2), 
 	wherein the transmitter oscillation circuit is configured to: 
 	transfer power to a receiver (receiver comprising at least L2, Fig. 2; ¶ 0005, 0010, 0044); and 
 	apply a self-inductance Lp when the power is transferred and when a capacitance of the first series matching capacitor is Cp (¶ 0046, 0049), wherein Lp * Cp = k * Ls * Cs (in the equation of ¶ 0049, k = 1), wherein Ls is a self-inductance of a receiver coil in the receiver when the receiver receives the power transferred by the first oscillation circuit (L2, Fig. 2), wherein Cs is a capacitance of a second series matching capacitor in the receiver (Cs, Fig. 2; ¶ 0046, 0049), wherein a ratio of the Lp and Cp to the Ls and Cs is k, wherein k is a positive number that meets 0.8 ≤ k ≤ 1.2 (in the equation of ¶ 0049, k = 1), wherein the receiver coil is coupled to the second series matching capacitor in series to form a receiver oscillation circuit (as shown in Fig. 2) configured to receive the power transferred by the transmitter oscillation circuit (¶ 0005, 0010, 0044).
  	YAN fails to disclose a voltage regulator coupled to the transmitter oscillation circuit and configured to output a direct current (DC) voltage.
 	MURATOV discloses a voltage regulator (2, Fig. 1) coupled to the transmitter oscillation circuit (6, 10) and configured to output a direct current (DC) voltage (¶ 0039).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first voltage regulator in order to provide increased control over the input voltage and/or to improve the efficiency of the wireless charging system.
	Regarding claim 9, YAN as modified by MURATOV teaches the voltage regulator is coupled to the transmitter oscillation circuit in parallel (MURATOV, regulator 2 is in parallel with transmitter oscillation circuit 7/10 as shown in Fig. 1) and is configured to regulate an input voltage of the transmitter to set the voltage gain between an output voltage of the receiver and the input voltage of the transmitter (YAN, ¶ 0046, 0061).
 	Regarding claim 10, YAN discloses a receiver, comprising: a receiver oscillation circuit, comprising: a receiver coil (L2, Fig. 2); and 
 	a first series matching capacitor coupled to the receiver coil in series (Cs, Fig. 2), 
 	wherein the receiver oscillation circuit is configured to: 
 	receive power (¶ 0005, 0010, 0044); and 
 	apply a self-inductance Ls when the power is received and when a capacitance of the first series matching capacitor is Cs (¶ 0046, 0049), wherein Ls * Cs = (Lp * Cp) / k (in the equation of ¶ 0049, k = 1), wherein Lp is a self-inductance applied when a transmitter coil (L1, Fig. 2) in the transmitter transfers the power to the receiver, wherein Cp is a capacitance (Cp, Fig. 2) of a second series matching capacitor in the transmitter (¶ 0046, 0049), and wherein k is a positive number that meets 0.8 ≤ k ≤ 1.2 (in the equation of ¶ 0049, k = 1), wherein the transmitter coil is coupled to the first series matching capacitor in series to form a transmitter oscillation circuit (as shown in Fig. 2) configured to transfer the power to the receiver oscillation circuit (¶ 0005, 0010, 0044).
 	YAN fails to disclose a voltage regulator coupled to the receiver oscillation circuit and configured to receive a direct current (DC) voltage.
 	MURATOV discloses a voltage regulator (15, Fig. 1) coupled to the receiver oscillation circuit (comprising 12, 13, 14, Fig. 1) and configured to receive a direct current (DC) voltage (¶ 0040).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the voltage regulator in order to provide increased control over the output voltage and/or to improve the efficiency of the wireless charging system.
	Regarding claim 13, YAN as modified by MURATOV teaches the voltage regulator is coupled to the receiver oscillation circuit in parallel (MURATOV, voltage regulator 15 is parallel to 14 as shown in Fig. 1) and is further configured to regulate an output voltage of the receiver to set a voltage gain based on the output voltage of the receiver and an input voltage of the transmitter (YAN, ¶ 0046, 0050: the second voltage regulator as a switch arm would inherently set the voltage gain by providing an output voltage for the receiver).
 	Regarding claim 14, YAN discloses the wireless charging system is configured to operate at a load-independent point when a voltage gain is based on an output voltage of the receiver and an input voltage of the transmitter, wherein the load-independent point is based on a first operating frequency and the voltage gain, wherein the voltage gain is independent of an output load of the receiver at the first operating frequency, and wherein the voltage gain is X (¶ 0050: the charging system operates at a load-independent point at frequency fr in Fig. 3C).
 	Regarding claim 15, YAN discloses the receiver is a user equipment (UE), an access terminal, a subscriber, a subscriber station, a remote station, a remote terminal, a user terminal, or a user agent (¶ 0005).
	Regarding claim 17, YAN discloses a wireless charging system comprises the transmitter and the receiver, wherein the wireless charging system operates at a load-independent point when a voltage gain is based on an output voltage of the receiver and an input voltage of the transmitter, wherein the load-independent point is based on a first operating frequency and the voltage gain, and wherein the voltage gain is independent of an output load of the receiver at the first operating frequency (¶ 0050: the charging system operates at a load-independent point at frequency fr in Fig. 3C).
	Regarding claim 19, YAN discloses a wireless charging system comprises the transmitter and the receiver, wherein the wireless charging system operates at a load-independent point when a voltage gain is based on an output voltage of the receiver and an input voltage of the transmitter, wherein the load-independent point is based on a first operating frequency and the voltage gain, and wherein the voltage gain is independent of an output load of the receiver at the first operating frequency (¶ 0050: the charging system operates at a load-independent point at frequency fr in Fig. 3C).
Claims 2, 3, 7, 8, 11, 12, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN in view of MURATOV as applied to claims 1, 4-6, 9, 10, 13-15, 17, and 19 above, and further in view of WAMBSGANSS (US 2013/0082538).
	Regarding claim 2, YAN as modified by MURATOV teaches the wireless charging system as applied to claim 1 and YAN further discloses the wireless charging system is configured to operate at a load-independent point when a voltage gain is based on an output voltage of the receiver and an input voltage of the transmitter, wherein the load-independent point is based on a first operating frequency and the voltage gain, wherein the voltage gain is independent of an output load of the receiver at the first operating frequency, wherein the voltage gain is X (¶ 0050: the charging system operates at a load-independent point at frequency fr in Fig. 3C). YAN fails to disclose X is a positive number that meets 0.8*√(Cp/Cs) ≤ X ≤ 1.2*√(Cp/Cs). However, YAN discloses the gain is a result effective variable which affects power transfer efficiency (¶ 0008, 0050), and providing an optimum value of the gain would involve only routine skill in the art. Furthermore, WAMBSGANSS discloses the gain is the square root of the ratio of the primary to the secondary reactance (¶ 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the gain as recited in order to provide a circuitry and a method for inductive power transmission with high efficiency and a constant output voltage independently of the output load (WAMBSGANSS, ¶ 0023).
 	Regarding claim 3, YAN as modified by MURATOV and WAMBSGANSS teaches k is 1 (YAN, in the equation of ¶ 0049, k = 1), and wherein X is √(Cp/Cs) (WAMBSGANSS, ¶ 0041).
	Regarding claim 7, YAN as modified by MURATOV teaches the transmitter as applied to claim 6 and YAN further discloses a wireless charging system comprises the transmitter and the receiver (as shown in Fig. 2), wherein wireless charging system operates at a load-independent point when a voltage gain is between an output voltage of the receiver and an input voltage of the transmitter, wherein the load-independent point is based on a first operating frequency and the voltage gain, wherein the voltage gain is independent of an output load of the receiver at the first operating frequency, wherein the voltage gain is X (¶ 0050: the charging system operates at a load-independent point at frequency fr in Fig. 3C). YAN fails to disclose X is a positive number that meets 0.8*√ (Cp/Cs) ≤ X ≤ 1.2*√(Cp/Cs). However, YAN discloses the gain is a result effective variable which affects power transfer efficiency (¶ 0008, 0050), and providing an optimum value of the gain would involve only routine skill in the art. Furthermore, WAMBSGANSS discloses the gain is the square root of the ratio of the primary to the secondary reactance (¶ 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the gain as recited in order to provide a circuitry and a method for inductive power transmission with high efficiency and a constant output voltage independently of the output load (WAMBSGANSS, ¶ 0023).
 	Regarding claim 8, YAN as modified by MURATOV and WAMBSGANSS teaches k is 1 (YAN, in the equation of ¶ 0049, k = 1), and wherein X is √(Cp/Cs) (WAMBSGANSS, ¶ 0041).
	Regarding claim 11, YAN as modified by MURATOV teaches the receiver as applied to claim 10 and YAN further discloses  a wireless charging system comprises the transmitter and receiver, wherein the wireless charging system operates at a load-independent point when a voltage gain is based on an output voltage of the receiver and an input voltage of the transmitter, wherein the load-independent point is based on a first operating frequency and the voltage gain wherein the voltage gain is independent of an output load of the receiver at the first operating frequency, wherein the voltage gain is X (¶ 0050: the charging system operates at a load-independent point at frequency fr in Fig. 3C). YAN fails to disclose X is a positive number that meets 0.8*√(Cp/Cs) ≤ X ≤ 1.2*√(Cp/Cs). However, YAN discloses the gain is a result effective variable which affects power transfer efficiency (¶ 0008, 0050), and providing an optimum value of the gain would involve only routine skill in the art. Furthermore, WAMBSGANSS discloses the gain is the square root of the ratio of the primary to the secondary reactance (¶ 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the gain as recited in order to provide a circuitry and a method for inductive power transmission with high efficiency and a constant output voltage independently of the output load (WAMBSGANSS, ¶ 0023).
 	Regarding claim 12, YAN as modified by MURATOV and WAMBSGANSS teaches k is 1 (YAN, in the equation of ¶ 0049, k = 1), and wherein X is √(Cp/Cs) (WAMBSGANSS, ¶ 0041).
	Regarding claim 16, YAN as modified by MURATOV and WAMBSGANSS teaches k is about 1 (YAN, in the equation of ¶ 0049, k = 1), and wherein X is based on a ratio of Ls to Lp (WAMBSGANSS, ¶ 0041).
 	Regarding claim 18, YAN as modified by MURATOV and WAMBSGANSS teaches k is 1 (YAN, in the equation of ¶ 0049, k = 1), and wherein X is based on a ratio of Ls and Lp (WAMBSGANSS, ¶ 0041).
 	Regarding claim 20, YAN as modified by MURATOV and WAMBSGANSS teaches k is 1 (YAN, in the equation of ¶ 0049, k = 1), and wherein X is based on a ratio of Ls and Lp (WAMBSGANSS, ¶ 0041).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 20, 2022


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 20, 2022